            Case 1:18-cv-02015-RC Document 10 Filed 10/24/18 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
STELLAR IT SOLUTIONS, INC, et al. )
                                     )
            Plaintiffs               )
                                     )  Civil Action No. 18-2015 (RC)
            v.                       )  (ECF)
                                     )
UNITED STATES CITIZENSHIP &         )
IMMIGRATION SERVS.                  )
                                    )
            Defendant.              )
____________________________________)

      MOTION TO ENLARGE TIME TO FILE DEFENDANT’S OPPOSITION TO
           PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       Pursuant to Fed. R. Civ. P. 6(b)(1)(A), the United States Citizenship and Immigration

Services (“Defendant” or “USCIS”), by and through the undersigned counsel, respectfully

requests this enlargement until October 25, 2018, to file Defendant’s Opposition to Plaintiffs’

Motion for Preliminary Injunction. In support, Defendant states the following good cause:

       1.      Plaintiffs commenced this action purportedly under the Immigration and

Nationality Act, 8 U.S.C. § 1101 et seq. and the Administrative Procedure Act, 5 U.S.C. § 701 et

seq., seeking judicial review of USCIS’s denial of an H-1B application. See generally ECF No.

1. Simultaneously, Plaintiffs filed a motion for preliminary injunction. ECF No. 2.

Defendant’s response to Plaintiffs’ motion for preliminary injunction is now due.

       2.      Defendant’s Opposition is substantially complete. However, the undersigned is

constrained to request this one-day enlargement because, despite his best efforts, he was not able

to complete it in time for the required review by supervisory staff and feedback from USCIS.



                                                1
             Case 1:18-cv-02015-RC Document 10 Filed 10/24/18 Page 2 of 4




        3.      Until a couple of hours ago, when a hearing on a Motion for a Temporary

Restraining order was cancelled, the undersigned had been attempting to meet this deadline and

prepare for the hearing at the same time. He has been distracted by multiple emails and

conference calls from multiple agencies involved.

        4.      The undersigned was overly optimistic that he would make the deadline, but

could not. This enlargement would enable the undersigned to submit for supervisory review and

comment as well as get feedback from USCIS.

        5.      Pursuant to LCvR 7(m), the undersigned attempted to confer with Opposing

Counsel, but has not received a response to his email as of this filing and is constrained to file it

given the hour. The undersigned does not believe that this request for a one-day enlargement

prejudices Plaintiff’s interests in this litigation.

        WHEREFORE, Defendant respectfully requests that the Court grant the requested relief.

A proposed Order reflecting the requested relief is respectfully attached for the Court’s

consideration, but a Minute Order would be just as welcome if the Court prefers.

October 24, 2018                                 Respectfully submitted,

                                                 JESSIE K. LIU, D.C. Bar # 472845
                                                 United States Attorney
                                                 for the District of Columbia

                                                 DANIEL F. VAN HORN, D.C. Bar # 924092
                                                 Civil Chief

                                                 By:       /s/
                                                 KENNETH ADEBONOJO
                                                 Assistant United States Attorney
                                                 Judiciary Center Building
                                                 555 4th Street, N.W. B Civil Division
                                                 Washington, D.C. 20530
                                                 Telephone: (202) 252-2562

                                                       2
          Case 1:18-cv-02015-RC Document 10 Filed 10/24/18 Page 3 of 4




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
STELLAR IT SOLUTIONS, INC, et al. )
                                     )
            Plaintiffs               )
                                     )  Civil Action No. 18-2015 (RC)
            v.                       )  (ECF)
                                     )
UNITED STATES CITIZENSHIP &         )
IMMIGRATION SERVS.                  )
                                    )
            Defendant.              )
____________________________________)

                                             ORDER

       After considering this motion, the record herein, and applicable law,

       it is this ____ day of ________________, 201_, hereby

       ORDERED, that the Defendant’s motion is hereby GRANTED; and it is

       FURTHER ORDERED, that Defendant shall file its Opposition to Plaintiffs’ Motion

for Preliminary Injunction no later than October 25, 2018, and Plaintiffs shall file their Reply no

later than October 29, 2018.

       SO ORDERED

                                              __________________________________________
                                                 HON. RUDOLPH CONTRERAS, U.S.D.J.




                                                 3
          Case 1:18-cv-02015-RC Document 10 Filed 10/24/18 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I certify that I caused a copy of the this Defendant’s Motion to Enlarge Time to be served

upon Plaintiffs’ counsel via ECF.


                                                      /s/
                                            KENNETH ADEBONOJO
                                            Assistant United States Attorney
